Electronically Filed
                                                        Supreme Court
                                                        SCWC-29539
                                                        19-JUN-2012
                                                        10:24 AM




                          NO. SCWC-29539

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         SHILO WILLIS, Petitioner/Plaintiff-Appellant,

                                vs.

      CRAIG SWAIN, FIRST INSURANCE COMPANY OF HAWAII, LTD.,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29539; CIV. NO. 01-1-0467)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
            (By: Recktenwald, C.J., Nakayama, Acoba,
           and McKenna, JJ., and Circuit Judge Chang,
                  assigned by reason of vacancy)

          The Application for Writ of Certiorari filed on May 7,

2012 by Petitioner/Plaintiff-Appellant Shilo Willis, is hereby

accepted and will be scheduled for oral argument.      The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, June 19, 2012.

Fernando L. Cosio,               /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama
Bradford F.K. Bliss,
for respondent                   /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Gary W.B. Chang